COXE, Circuit Judge.
The motion is denied for the reason that in my opinion it is not necessary. The opinion and the decree filed herein explicitly state what the defendant may and may not do. If it uses the iEolipyle at the smoke collar of a stove or furnace or within six inches of such smoke collar it does not infringe. If, on the other hand, it uses the ^Eolipyle at a greater distance than this it does infringe. It is not possible that the defendant or the public can be misled as to the respective rights of the parties.